Citation Nr: 0514256	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
July 1984 and from October 1987 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The Board notes that the veteran indicated on his VA Form 9 
received in September 2003 that service connection for 
depression was was the only issue he was appealing.  Thus, 
the issue of entitlement to service connection for depression 
is the only issue on appeal.  


FINDING OF FACT

The veteran's depression is not related to active service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In March 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  While the March 2002 notice 
letter did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
asked whether he had any additional medical records showing 
past and present treatment for depression himself, and, if 
so, to send them to VA or to complete the enclosed VA Form 
21-4142 to authorize the release of the medical records to 
VA.  The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  The Board notes that on his VA Form 9, the 
veteran identified records from Ft. Carson, CO from August 
1987 to July 1988; however, the service department responded 
that searches of Ft. Carson, CO (mental hygiene) for 1987-
1988 were conducted but no records were located.  The veteran 
has not referenced any other unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  
  
In addition the Board notes that the March 2002 notice 
letter, which preceded the May 2002 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and VA 
treatment records.  The Board notes that the veteran has not 
been afforded a VA examination in connection with his claim 
for depression.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion.  38 
U.S.C.A. § 5103A(d)(1).  Such an examination is necessary if 
there is competent medical evidence of a current disability 
and evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  As discussed in more detail below, 
the evidence is absent evidence of symptoms of any 
psychiatric problems in service.  The Board, therefore, finds 
that the record contains sufficient evidence for a decision 
to be made on the claim.  As such, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with depression.  Thus, 
medical evidence of a current disability is shown by the 
evidence of record.  

The service medical records, however, are absent complaints, 
findings or diagnoses of depression during service.  On the 
clinical examinations for separation from service in 1984 and 
1988, the veteran's psychiatric health was evaluated as 
normal.  On the Report of Medical History completed in 
conjunction with the 1984 and 1988 separation examinations, 
the veteran indicated that he had never had depression or 
excessive worry or nervous trouble of any sort.  Thus, there 
is no medical evidence that shows that the veteran suffered 
from any psychiatric problems during service.  

There is similarly no competent medical evidence of record 
that links the veteran's depression to any incident of 
service.

Although the veteran contends that his depression is related 
to his service, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no competent medical evidence that links 
the currently diagnosed depression to any incident or 
incidents of service, service connection for depression must 
be denied. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for depression is denied.



                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


